719 S.E.2d 46 (2011)
STATE of North Carolina
v.
Coatney Randall WILLIAMS.
No. 484P11.
Supreme Court of North Carolina.
December 8, 2011.
Duncan B. McCormick, Lillington, for Williams, Coatney Randall.
Jennie Wilhelm Hauser, Special Deputy Attorney General, for State of N.C.
Valerie M. Asbell, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 8th of November 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."